Citation Nr: 1822795	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-20 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected insomnia. 

2.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of hemorrhoids and anal fistula. 

3.  Entitlement to a disability rating in excess of 10 percent for service-connected right knee chondromalacia. 

4.  Entitlement to a disability rating in excess of 10 percent for service-connected right ankle sprain. 

5.  Entitlement to a disability rating in excess of 10 percent for service-connected left ankle sprain. 

6.  Entitlement to a disability rating in excess of 10 percent for service-connected right shoulder disability.

7.  Entitlement to a disability rating in excess of 10 percent for a service-connected left little finger disability. 

8.  Entitlement to a compensable disability rating for a service-connected scar of the left little finger.  

9.  Entitlement to a compensable disability rating for service-connected bilateral foot calluses with tinea unguium of the left great toenail.  

10.  Entitlement to a compensable disability rating for service-connected seborrheic dermatitis.  

11.  Entitlement to a combined evaluation greater than 70 percent. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1985 to February 2005. 

This case comes before the Board of Veterans' Appeals (the Board) from rating decisions in January 2013 and May 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The May 2013 rating decision granted service connection for primary insomnia with a disability rating of 30 percent.  The Veteran appealed for a higher rating.  The remaining issues come from the January 2013 rating decision, which the Veteran has appealed for higher ratings. 

The Veteran appeared at a videoconference hearing at the RO in November 2016 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Insomnia

The record indicates the Veteran's condition may have changed since the most recent VA examination in February 2013.  The February 2013 examination noted that the Veteran was sleeping two to three hours per night and did not have symptoms of memory loss.  At the Veteran's November 2011hearing, the Veteran testified that is condition had gotten worse since the examination, noting that he only sleeps one to two hours a night, experiences memory loss, and has a shorter temper at work.  This testimony suggests a change in the Veteran's condition and warrants a new examination to evaluate the Veteran's claimed disability.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).

Additionally, the Board notes that the most recent treatment records in the file are from November 2014.  The Veteran testified that he has received intermittent treatment for his insomnia since that period.  These records should be obtained and associated with the claims file. 

Residuals of Hemorrhoids and Anal Fistula 

Similar to the Veteran's insomnia, the Veteran testified at his hearing that his residuals had become worse since his last examination in December 2012.  He reported that irritation and leakage had increased.  He also noted that he was going to seek increased treatment in the near future.  This increase in symptomatology warrants a new examination to determine the current nature and severity of the Veteran's condition. 

Additionally, as the Veteran indicated that he intended to seek additional treatment for this condition and the most recent records in the file are from November 2014, updated records relating to his treatment for this condition should be obtained and associated with the claims file. 

Right Knee Chondromalacia 

During the pendency of the appeal, it was determined that a VA joints examination must, if possible, including testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.  Here, the Veteran last examination in August 2012 did not notate that such testing took place.  Further, the examination noted that the Veteran had flare-ups of knee pain but does not notate what, if any, additional functional limitation this results in.  Therefore, a new examination of the right knee is necessary. 

Additionally, the Board notes that the most recent treatment records are from November 2014.  At that time the Veteran had been scheduled to undergo imaging of his right knee.  Those results and any other more recent records relating to his treatment are not part of the record.  Thus, upon remand updated treatment records relating to the Veteran's right knee disability should be obtained and associated with the claims file. 

Right and Left Ankle Sprain 

Similar to the Veteran's examination of the right knee, the Veteran's August 2012 examination of the ankles also does not note that testing was conducted in compliance with the requirements in Correia.  Also, the examiner noted the Veteran suffered from flare-ups in ankle pain, but did not notate what functional limitations, if any, these flare-ups resulted in.  Therefore, a new examination of the right and left ankles is necessary. 

Also, given the period of time that has elapsed since the most recent records in the file, updated treatment records relating to the Veteran's ankles should be obtained and associated with the claims file. 

Right Shoulder Disability

Similar to the right knee and ankle examinations, the Veteran's August 2012 right shoulder examination does not note that testing was performed in compliance with the requirements in Correia.  Furthermore, the Veteran indicated that he suffered from flare-ups, and the resulting functional limitations, if any, were not notated.  Therefore a new examination is necessary.  

Also, given the period of time that has elapsed since the most recent records in the file, updated treatment records relating to the Veteran's right shoulder should be obtained and associated with the claims file. 



Left Little Finger Disability 

Similar to the Veteran's insomnia and residuals of hemorrhoids, the Veteran testified at his hearing that his left little finger condition had worsened.  He reported it is more difficult to use the finger and that it results in additional pain.  The Board also notes that the previous examination in August 2012 was not clear as to whether the left little finger was examined or if the right little finger was examined as the examination report lists the disabilities the Veteran reports in the left little finger as applicable to the right little finger.  Therefore, a new examination to determine the current nature and severity of the Veteran's condition is warranted. 

Updated treatment records relating to the Veteran's left little finger disability should also be obtained and associated with the claims file. 

Scar of the Left Little Finger.  

Although, there is a scar examination from August 2012 in the records, it does not appear to have evaluated the Veteran's service-connected scar of the left little finger.  The examination only notes a scar related to a hemorrhoid surgery.  Given that the Veteran has requested an increased rating for the condition, a new examination to evaluate the current nature and severity of the scar is warranted. 

Bilateral Foot Calluses with Tinea Unguium of the Left Great Toenail  

Similar to other conditions above, including insomnia, the Veteran's testimony has indicated that his bilateral foot calluses with tinea unguium has worsened.  The Veteran testified that he receives debridement of the calluses monthly, while the August 2012 examination in the record states that no such debridement has happened since service.  Further, the Veteran has indicated that in a statement in support of the case, that the his toenails have become infected and he needed surgery to remove one of them.  These events were reported after the examination.  Therefore, a new examination to evaluate the current nature and severity of the condition is warranted. 

Updated treatment records relating to the Veteran's bilateral foot disability with tinea unguium should also be obtained and associated with the claims file. 

Seborrheic Dermatitis  

The Veteran's August 2012 VA examination report for skin diseases is substantially incomplete.  Although it notes the condition of seborrheic dermatitis and a percentage of the body that the condition affects, it did not indicate what percentage of exposed area (face, neck, and hands) the condition affects.  The Veteran testified that the condition affects his face and neck and is visible to others, thus this is information that should have been included in the report.  Further, the Veteran has noted that the condition is worse in the winter.  The examination does not discuss what, if any, the increase in percentages of coverage would be during these flare-ups as compared to summer, when the examination took place.  Thus, a new examination to evaluation the nature and severity of the Veteran's seborrheic dermatitis is necessary. 

Updated treatment records relating to the Veteran's seborrheic dermatitis should also be obtained and associated with the claims file. 

Combined Evaluation Greater than 70 percent 

The Veteran has contended that the combined evaluation of 70 percent, now 80 percent awarded was not correctly calculated.  Given that the underlying ratings above are on remand, it is premature to adjudicate this claim.  Thus, a determination on this issue must be deferred until the underlying ratings noted above, are resolved. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA medical records relating to the Veteran's insomnia, residuals of hemorrhoids and anal fistula, right knee, right ankle, left ankle, right shoulder, left little finger, bilateral feet, and skin conditions. 

2.  Contact the Veteran to identify any private treatment records that relate to his treatment for insomnia, residuals of hemorrhoids and anal fistula, right knee, right ankle, left ankle, right shoulder, left little finger, bilateral feet, and skin conditions.  Thereafter, assist the Veteran in obtaining an associating those records with the claims file, including obtaining any necessary releases. 

3.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to ascertain the current severity of his insomnia.  

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

4.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to ascertain the current severity of his right knee disability.  

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the right knee disability, the examiner should test for pain on both active and passive motion and in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare ups) and, to the extent possible provide an assessment of the functional impairment on repeated use or during flare ups.  

If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups

The examiner must specifically determine whether the Veteran has recurrent subluxation or lateral instability, and characterize any such impairment as slight, moderate, or severe.  

5. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to ascertain the current severity of his residuals of hemorrhoids and anal fistula.  

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

6. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to ascertain the current severity of his right and left ankle disabilities.  

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the right and left ankle disabilities, the examiner should test for pain on both active and passive motion and in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare ups) and, to the extent possible provide an assessment of the functional impairment on repeated use or during flare ups.  

If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups

7.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to ascertain the current severity of his right shoulder disability.  

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the right shoulder disability, the examiner should test for pain on both active and passive motion and in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare ups) and, to the extent possible provide an assessment of the functional impairment on repeated use or during flare ups.  

If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups

8.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to ascertain the current severity of his left little finger disability.  

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the left little finger disability, the examiner should test for pain on both active and passive motion and in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare ups) and, to the extent possible provide an assessment of the functional impairment on repeated use or during flare ups.  

If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups

9.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to ascertain the current severity of scar of the left little finger.  

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

The examiner should also express an opinion concerning whether there would be additional symptoms during flare-ups (if the Veteran describes flare ups) and, to the extent possible provide an assessment of the symptoms during flare ups.  

10.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to ascertain the current severity of his bilateral foot disability with tinea unguium of the great toenail.  

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare ups) and, to the extent possible provide an assessment of the functional impairment during flare ups.

11. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to ascertain the current severity of his seborrheic dermatitis.  

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

The examiner should also express an opinion concerning whether there would be additional symptoms during flare-ups, and, to the extent possible provide an assessment of the symptoms during flare ups, including those during winter months.

12.  Ensure completion of the foregoing and any other development deemed necessary, then adjudicate the issues that have been remanded.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


